Per Curiam :
The judgment, so far as it affects the defendant owners, Henry J. Zimmerman and Philip F. Zimmerman, should be affirmed, with costs of this *765appeal to said defendants against the plaintiff. As to the other defendants, the judgment is modified as follows: The judgment in favor of the defendant, respondent Ital Giannelli should be reduced to the sum of $1,200 without interest, no interest having been demanded. Interest on the claim, of the Kiosk Contracting Company should be disallowed, no interest having been demanded. The judgment in favor of the defendant, respondent Anthony R. LaPorta for $1,285 should be reversed, no personal judgment against the plaintiff having been demanded, and it appearing that this defendant has already recovered a judgment against the plaintiff for a similar amount. Interest on the judgment of the defendants, respondents Naeearato and Lo Carro should be computed from September 3, 1921, in accordance with the demand. The judgment in favor of the defendant, respondent Lawrence Campulli should be reduced to the sum of $1,479.58, the amount proved, the said defendant not being certain as to whether an extra item of $50 was paid or not, and the interest on said amount should be computed from September 10, 1921, in accordance with the demand. The judgment in favor of the defendants, respondents Singer & Duehin should be reversed, no personal judgment having been demanded against the plaintiff. The judgment in favor of the defendant, respondent Hartmann should be reversed, no affirmative relief having been demanded. The judgments in favor of the following defendants should be reversed, they having defaulted: Fred Freiden, Domencio Raia, David Saposnik and Barnett Federoff. The judgment in favor of the defendant, respondent Donner Lumber Company should be reduced to the sum of $624.11 with interest, being the amount demanded. Present — Clarke, P. J., Merrell, Finch, Martin and Burr, JJ. Judgment, so far as it affects the defendant owners, affirmed, with costs; in other respects judgment modified as indicated in opinion. Settle order on notice.